department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number info release date date cc tege eoeg et2 gl-141426-01 uil memorandum for from ronald d pinsky associate area_counsel cc sb was lynne a camillo assistant branch chief cc tege eoeg et2 subject technical assistance - offer_in_compromise legend the taxpayer this memorandum responds to your request that we review the offer_in_compromise submitted by the taxpayer and provide our views with respect to employment_tax issues based on our review of the accompanying materials and research of the facts we determine that no substantive employment_tax issues are outstanding because the offer is based on effective tax_administration and not doubt as to liability a brief review of the facts shows that form_656 and form were submitted on the basis of effective tax_administration please see form_656 and the attached narrative explaining the applicability of using such basis for acceptance of the offer_in_compromise and form_7249 all of which are included in the taxpayer’s file form_7249 contains conflicting information regarding the basis upon which the offer of compromise is submitted under the space entitled terms of this offer on form_7249 the revenue_agent describes the basis of the offer as effective tax_administration but marked the box entitled reason for acceptance of this offer as doubt as to liability when asked about this discrepancy the revenue_agent explained that she was not changing the basis of the offer but that the form did not have a box for effective tax_administration so she marked the box for doubt as to liability further united_states competent_authority issued a position paper concerning the taxpayer’s tax_liability included in the taxpayer’s file and determined that there was no doubt as to liability with regard to its employment_tax obligation gl-141426-01 according to counsel notice cc-2001-036 and the related memorandum gl- both are attached for your review associate area_counsel sb_se offices have been delegated the responsibility of reviewing all offers in compromise their consultation with other counsel divisions is appropriate when issues related to subject matter jurisdiction of such counsel divisions arise such as issues concerning doubt of liability in this case insofar as there is no genuine dispute as to the existence or amount of the correct employment_tax liability under the law there is no employment_tax issue requiring our review if you have any questions please contact cc dianne i crosby cc lm hmt slwas paul t butler cc sb was deborah k gregory cc lm mct slwas attachments
